Title: From Thomas Jefferson to John McAllister, 12 November 1806
From: Jefferson, Thomas
To: McAllister, John


                        
                            Sir
                     
                            Washington Nov. 12. 06
                        
                        You have heretofore furnished me with spectacles as reduced in their size as to give facility to the looking
                            over their top without moving them. this is a great convenience; but the reduction has not been sufficient to do it
                            compleatly. I therefore send you a drawing No. 1. so much reduced in breadth as to give this convenience compleatly, &
                            yet leave field enough for any purpose: & I will thank you for a pair of spring frames made accurately to the drawing, and a set
                            of glasses as mentioned in the same paper.
                        Those who are obliged to use spectacles know what a convenience it would be to have different magnifiers in
                            the same frame. Dr. Franklin tried this by semicircular glasses joined horizontally, the upper & lower semicircles of
                            different powers, which he told me answered perfectly. I wish to try it, & therefore send you a drawing No. 2. agreeably
                            to which, exactly, I will ask another pair of spring frames to be made, & a compleat set of semicircular glasses as
                            mentioned in the paper. these will of necessity give up in part the other convenience of looking over them. with these
                            glasses I will pray you to send me a pair of goggles with clear glass, and a little case of three magnifiers of different
                            powers GRAPHIC IN MANUSCRIPT shutting up in a single horn case. they are used
                            chiefly for reading off the fine divisions of astronomical or geometrical instruments, & are commonly to be had in the
                            shops. the drawing in the margin gives an idea of the thing when all the 3. magnifiers are out. I presume these particles
                            placed between two pasteboards may come safely by post. the amount shall be remitted you as soon as known. Accept my
                            salutations & best wishes.
                        
                            Th: Jefferson
                     
                        
                        
                            No. 1. GRAPHIC IN MANUSCRIPT
                            
                            
                        
                           
                              eye glass, 
                              long diameter ⅞ I.
                           
                           
                              
                              short diameter ⅜ I.
                           
                        
                     
                            
                            from center to center of eye glasses 2½ I.
                            a compleat set of glasses from the youngest to the oldest to fit the frames.
                            silver frames
                            
                            
                        
                        
                        
                            No. 2.
                     
                        
                           
                              
                              eye glass.
                              long diameter ¾ I.
                           
                           
                              
                              
                              radius ⅜ I.
                           
                           
                              
                              from center to center of eye glass 2½ I.
                           
                        
                     
                            
                            
                                GRAPHIC IN MANUSCRIPT
                            
                            each eye glass is composed of 2. semicircular lenses, the lower of a greater magnifying power than the
                                upper, that is to say, of the next No. to the upper one
                            a compleat set of half glasses to be sent, from the magnifier adapted to the first use of spectacles, to
                                that suiting the oldest eyes. All fitting exactly the frames.
                            silver frames
                        
                    